          Case 6:17-cr-10142-EFM Document 175 Filed 11/05/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
v                                   )                 Case No. 17-10142-EFM
                                    )
BOGDANA ALEXANDROVNA                )
MOBLEY,                             )
                                    )
            Defendant.              )
____________________________________)

                                             ORDER

       Pursuant to the Order of the United States Court of Appeals for the Tenth Circuit, defendant

Bogdana Mobley is to be released forthwith from the custody of the Federal Bureau of Prisons,

pending    resentencing,    and   is   to   be   permitted   to   appear   for   resentencing   via

videoconferencing. The Court of Appeals Order indicated that defendant is to be released to reside

with her mother and stepfather in Queens, New York. However, those individuals no longer reside

in Queens, or apparently in the United States.

       To effectuate this Order, the United States Probation Office is directed to forthwith begin

preparing the items necessary for such release, including without limitation obtaining the

agreement of the United States Probation Office for the Eastern District of New York to accept

pretrial supervision of defendant prior to her resentencing, and post-incarceration supervision of

defendant for her term of supervised release, and to commence the process for approving the

defendant’s plan of release to her indicated residence. Once her release plan is approved,

defendant will be required to execute necessary bond paperwork regarding her conditions of
         Case 6:17-cr-10142-EFM Document 175 Filed 11/05/20 Page 2 of 2




pretrial release pending resentencing. Such bond paperwork will be provided to the Bureau of

Prisons facility where she is currently being held. Upon execution of the bond paperwork, and the

return of the same to the United States Probation Office, defendant will be released to her approved

residence.

        The United States Probation Office is directed to commence these actions immediately,

and to complete them expeditiously, and to promptly notify this Court when such matters have

been completed permitting defendant’s release. Defendant’s resentencing is scheduled for January

8, 2021, at 10:00 a.m. Central time. Resentencing will be via videoconference, and defendant is

ordered to appear at the United States Probation Office for the Eastern District of New York, or at

such other location as she may be later directed, for such videoconference appearance.

       IT IS SO ORDERED.

       Dated this 5th day of November, 2020.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE
